EXHIBIT 10.54

RETENTION AGREEMENT

This RETENTION AGREEMENT is made as of the 14th day of December, 2006 (the
“Effective Date”), by and between Kindred Pharmacy Services, Inc., a Delaware
corporation (the “Company”), and Mark A. McCullough (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Employee is employed by the Company’s institutional pharmacy
business (“KPS”);

WHEREAS, Kindred Healthcare, Inc. (“Parent”) and AmerisourceBergen Corporation
(“ABC”) intend to create a public company (“Newco”) combining ABC’s
institutional pharmacy business (“PharMerica”) and KPS by means of a spin-off
and immediately subsequent merger of PharMerica and KPS into subsidiaries of
Newco (the “Proposed Transaction”); and

WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into this Agreement to provide for the terms of the retention
of Employee as an at will employee of KPS in connection with the Proposed
Transaction.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Employee agree as follows:

1. Employment. Employee acknowledges and agrees that this Agreement does not
represent a promise of or a contract for continued or future employment of the
Employee and that the Employee’s employment status is and shall remain subject
to the certain Employment Agreement dated as of February 25, 2003. Employee
further acknowledges that this Agreement does not amend or otherwise alter the
terms and conditions of Employee’s compensation or other benefits available to
Employee under the benefit plans, programs or arrangements of the Parent, the
Company, KPS or Newco.

2. Retention Bonus. If Employee continuously remains actively at work as an
employee in good standing of KPS from the Effective Date through the closing
date of the Proposed Transaction (the “Retention Target Date”), Employee shall
be eligible to receive a retention bonus equal to $135,824 (the “Retention
Bonus”). Employee acknowledges that Employee would not be entitled to the
Retention Bonus absent this Retention Agreement. The Company, or its applicable
subsidiary, shall pay the Retention Bonus, if any, in immediately available
funds promptly after the Retention Target Date.

3. Termination. Notwithstanding anything in this Agreement to the contrary, if
Employee’s employment with KPS is terminated prior to the Retention Target Date
either (i) by Employee or (ii) by KPS for Cause, no Retention Bonus shall be
paid. For purposes of this Agreement, “Cause” means the Employee’s
(i) conviction of or plea of nolo contendere to any felony or any other crime
involving fraud, theft or moral turpitude; or (ii) willful and material breach
by Employee of his duties and responsibilities, including duties and
responsibilities under the policies and procedures of the Parent, the Company or
KPS.

4. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof.



--------------------------------------------------------------------------------

5. Successors. This Agreement is personal to Employee and without the prior
written consent of the Company shall not be assignable by Employee. The Company
may assign this Agreement without Employee’s consent. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns.

6. Withholding. All payments to be made to Employee hereunder will be subject to
all applicable required withholding of taxes.

7. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

8. Entire Agreement; Amendment. This instrument contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter hereof. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by Employee and such officer of the Company specifically designated by
the Board of Directors of the Parent.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

10. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED PHARMACY SERVICES, INC. By:  

/s/ Richard A. Lechleiter

  Richard A. Lechleiter,   Executive Vice President and Chief Financial Officer

/s/ Mark A. McCullough

Mark A. McCullough

 

2